United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-3999
                                 ___________

James E. Riggs,                          *
                                         *
                    Appellant,           *
                                         *
       v.                                *
                                         *
James Bell, Food Production Manager, *
East Arkansas Regional Unit, ADC         * Appeal from the United States
(originally sued as Bell); Loretha Bell, * District Court for the Eastern
Food Production Manager, East            * District of Arkansas.
Arkansas Regional Unit, ADC              *
(originally sued as Bell); Greg Harmon, *      [UNPUBLISHED]
Warden, East Arkansas Regional Unit, *
ADC (originally sued as Harmon);         *
Paul Walton, Food Production             *
Manager, East Arkansas Regional          *
Unit, ADC (originally sued as Walton), *
                                         *
                    Appellees.           *
                                   ___________

                           Submitted: September 7, 2004
                              Filed: September 13, 2004
                               ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.
      James E. Riggs appeals the district court's* adverse grant of summary judgment
and dismissal of Riggs's 42 U.S.C. § 1983 action. After carefully reviewing the
record, we conclude the judgment was proper for the reasons stated by the district
court. We affirm the judgment of the district court. See 8th Cir. R. 47B. We also
deny Riggs's pending motions.
                      ______________________________




      *
        The Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. 636(c).

                                        -2-